Citation Nr: 1231599	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for an anxiety disorder, to include a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran had active military service from December 1985 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision which increased the Veteran's disability rating for his anxiety disorder from 30 percent to 50 percent. 

In November 2009, the Board denied the Veteran's request for a rating in excess of 50 percent for his service connected anxiety disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court); and in a March 2011 memorandum decision, the Court vacated the Board's decision and returned the Veteran's claim to the Board for readjudication.

The Board remanded this case in December 2011 for additional development; it returns now for appellate consideration.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case for additional development in December 2011, instructing specifically that the Veteran receive a VA examination to determine the extent of his disability.  The Veteran underwent a January 2012 VA examination.  The report indicates that the Veteran has total occupational and social impairment due to his methamphetamine and alcohol use in addition to his service-connected psychiatric disability.  Such a level of impairment would warrant a 100 percent schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).  

Compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability and evidence of use of an alcohol or drug abuse disability may be evidence of the increased severity of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1376-81 (Fed.Cir. 2001).  

The January 2012 examination report does indicate that the Veteran would not be totally impaired and would most likely be employable if he were not abusing substances, but this is not sufficient.  The Veteran's amphetamine and alcohol use has been noted repeatedly in VA examinations over the last decade, but none indicate that these are the result of his service-connected psychiatric disability.  At best, a 2002 VA examination report states that he reported that he used amphetamines to overcome fatigue.  

Simply stated, the record must establish whether his alcohol and drug use is secondary to his service-connected psychiatric disability or is an independent, co-morbid condition.  

Given that the Veteran's alcohol and drug use would warrant a 100 percent rating, resolution of this question is outcome determinative in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether his amphetamine use is at least as likely as not (50% or greater) caused or aggravated by his service-connected anxiety disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A detailed opinion is requested.   

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

If it is found that the alcohol and drug use (and residuals) is not associated with the service connected disability it would be of great assistance to the VA if the examiner would indicate the nature and extent of the Veteran's problem associated with his service connected disability, standing alone, without consideration of the Veteran's drug addiction. 

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

